Melvin Mayfield, Chief Judge, dissenting. My disagreement with the majority is with the facts involved in this case, not with the law. The majority opinion says that claimant quit his job because it was more than he could handle. The claimant’s testimony in that regard was that the work caused him to have headaches but his doctor did not tell him that his headaches were job related and his doctor did not advise him to quit. The duties of the job were in evidence and the issue presented was a question of fact for the board, not us, to decide. In Harris v. Daniels, 263 Ark. 897, 567 S.W. 2d 954 (1978), the Arkansas Supreme Court said: Even though there is evidence upon which the Board of Review might have reached a different result, the scope of j udicial review is limited to a determination whether the board could reasonably reach its results upon the evidence before it and a reviewing court is not privileged to substitute its findings for those of the board even though the court might reach a different conclusion if it had made the original determination upon the same evidence considered by the board. I would affirm the decision of the Board of Review. Cracraft, J., joins in this opinion.